Citation Nr: 1740549	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2012 VA Mental Disorders Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with bipolar disorder and generalized anxiety disorder.  However, this DBQ did not contain a nexus opinion as to whether the Veteran's diagnosed psychiatric conditions were etiologically related to active service.  

The Board notes that a January 2011 letter from the Veteran's psychiatrist commented that the Veteran had depression symptoms since his twenties, but was only diagnosed within the past 15 years.  Additionally, a September 2012 statement from the Veteran's friend noted that the friend had known the Veteran since they were young, and that the Veteran's personality and demeanor changed dramatically after leaving active service.  Finally, the Board notes that in a May 2017 email, the Veteran's psychiatrist noted that he used to work at the VA, and that it was possible that the Veteran's bipolar disorder may have developed while he was in the military.  A new VA examination is necessary to determine the etiology of the Veteran's bipolar disorder and any other psychiatric conditions he may have.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bipolar disorder.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist, to determine the existence and etiology of any psychiatric condition found to be present, to include bipolar disorder.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric condition is etiologically related to the Veteran's service.  In reaching an opinion, the examiner is asked to consider the January 2011 letter from the Veteran's private psychiatrist, the September 2012 letter from the Veteran's friend, the May 2017 email from the Veteran's psychiatrist, and the Veteran's May 2017 testimony.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

